Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 1 of 23 PagelD: 142

File No. 30516-0001-JCG

PARKER McCAY P.A.

By: John C. Gillespie, Esquire

9000 Midlantic Drive, Suite 300

P.O. Box 5054

Mount Laurel, New Jersey 08054

(856) 596-8900

jgillespie@parkermccay.com

Attorneys for Defendants, Ronald A. Cundey, in his official
capacity as Chief of Police of the Harrison Township Police
Department and John Polillo, in his official capacity as Chief
of Police of the Glassboro Police Department

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

HONORABLE ROBERT B. KUGLER
SANDRA KENDRICK, CAROL
KINKADE, NANCY MERRITT, BOB'S
LITTLE SPORT SHOP, INC., CIVIL ACTION NO. 21-cv-06231-RMB-AMD
ASSOCIATION OF NEW JERSEY
RIFLE & PISTOL CLUBS, INC.,
NEW JERSEY SECOND AMENDMENT
SOCIETY, COALITION OF NEW
JERSEY FIREARM OWNERS, CIVIL ACTION
FIREARMS POLICY COALITION,
and SECOND AMENDMENT
FOUNDATION, INC.

Plaintiffs,
Vv.

GURBIR GREWAL, in his
official capacity as Attorney
General of New Jersey;
PATRICK J. CALLAHAN, in his
official capacity as
Superintendent of the New
Jersey Division of State
Police; MICHAEL GAIMARI, in
his official capacity as
Chief of Police of the
Bridgeton Police Department,
RONALD A. CUNDEY, in his
official capacity as Chief of

 
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 2 of 23 PagelD: 143

 

Police of the Harrison
Township Police Department,
and JOHN POLILLO, in his
official capacity as Chief of
Police of the Glassboro
Police Department,

Defendants.

 

 

 

BRIEF IN SUPPORT OF DEFENDANTS, RONALD A. CUNDEY AND JOHN
POLILLO MOTION TO DISMISS PLAINTIFF’S COMPLAINT, PURSUANT TO
FED. R. CIV. P. 12(b) (6)

 

JOHN C. GILLESPIE, ESQUIRE
PARKER MCCAY P.A.
9000 MIDLANTIC DRIVE, SUITE 30
P.O. BOX 5054
MOUNT LAUREL, NEW JERSEY 08054
(856) 596-8900

ATTORNEYS FOR DEFENDANTS
RONALD A. CUNDEY, IN HIS OFFICIAL CAPACITY AS CHIEF OF POLICE OF
THE HARRISON TOWNSHIP POLICE DEPARTMENT AND JOHN POLILLO, IN HIS
OFFICIAL CAPACITY AS CHIEF OF POLICE OF THE GLASSBORO POLICE
DEPARTMENT
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 3 of 23 PagelD: 144

TABLE OF CONTENTS

PAGE NO.

PRELIMINARY STATEMENT ..... CGS TES OVW Fe RSS & PMRW BOS sowed
STATEMENT OF FACTS AND PROCEDURAL HISTORY ...... 68 6S See we nancere
LEGAL ARGUMENTS ...6-eeee06 we ae eB eK. C00 We Ue a ew eyes enae a Saleen 8
I.STANDARD OF REVIEW .....-246. CUMS ESE CSR ONS & ‘ewer 8

IL. PLAINTIFFS’ COMPLAINT STATES CONCLUSIONS OF LAW
AND FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN BE

GRANTED ...-eee¢ ee eceee ere ee ee ee 2 e CATR we Ha 11

TIL. PLAINTIFFS FAIL TO DEMONSTRATE DEFENDANTS CUNDEY
AND POLILLO’S IMPLEMENTATION AND EXECUTION OF NEW
JERSEY LAW DEPRIVED THEM OF THEIR CONSTITUTIONAL
RIGHTS TO RECOVER UNDER SECTION 1983. ...+eeeceeesees 14

CONCLUSION ...... LAGOS ER EA Lewes eS KORN FS Hee we a oe ee eee mee 18
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 4 of 23 PagelD: 145

TABLE OF AUTHORITIES

 

 

 

 

 

 

 

 

 

 

 

PAGE NO.
Cases
Anderson v. Creighton, 483 U.S. 635, 640 (1987) wecwwewe ee enwes 15
Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) sa 4% & Here ee ERS 9, 10
Bell Atlantic Corp. v. Twombly, 660 U.S. 544, 570

(DOOD) «2 we meu wah OS SS SEE OR OISS SE SE SSS Se ee ie 8, 9, 10, 12
Fedus v. U.S., 402 F.3d 744, 750 (3d Cir. 2005) .....sseeeuees 10
Fowler v. UPMCS Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) ....8
afer v. Melo, B02 U.G. 21, 27 (1991) 2c iewins sa cc dewwa ye a ewes 14
Jones v. R.R. Donnelley & Sons, 541 U.S. 369, 382 (2004) ..13, 17
Kentucky v. Graham, 473 U.S. 159, 165 (1985) ...........e eee, LS
Mayer v. Belichick, 605 F.3d 223, 229 (oat Coe. BOLO} o8 245 » awe 5 9
Monell v. Department of Soc. Servs., 436 U.S. 658,

690 n.55 (1978) 2. ccc ee 15
Monroe v. Pape, 365 U.S. 167, 172 (1961) 2... cece eee ee eee eens 14
Phillips v. County of Alleghany, 515 F.3d 224, 232

(3d Cir. 2008) «asin oe v ewoew wow eR OOS ww He RR & © eR we CEE 9
Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) ..... 10
Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) ..9
Scheuer v. Rhoads, 416 U.S. 232, 236 (1974) sas eo seams ww He 9, 15

Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) 15

Wilson v. Montano, 715 F.3d 847, 852 (10th Cir. 2013) ......... 10
Statutes
42 U.S.C. §1983 wee ee ee ee es 1, 2, 8, 13, 14, 15, 16, 17
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 5 of 23 PagelD: 146

N.g.S.A. BA®14=2 24 8 6 bE RES SS & E WRG 2 EOE e WTS Fw EE Re Bw eS 13, 17
N.J.S.A. 2C:58-3 . occ ee ee eee 2, 5B, 6; 12, 15
Nid.S A, B2Gr5'8-3:0a) Cl) 6b) CL) es wamennwin s @ 2 2 eens x ow ee cI we Hm RON 3
N.J.S.A. 2C:58-3D . wc eee ee ee ee TCE Oe Se ees 16
Rules

F.R.Cv.P. 12(b) (6) .. eee eee ee ee eee 1, 8, 10, 18

Lt
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 6 of 23 PagelD: 147

PRELIMINARY STATEMENT

Defendants Ronald A. Cundey and John Polillo are named as
Defendants in Plaintiffs’ Complaint in their official capacities
as Chiefs of Police of their respective municipalities. The
Complaint alleges that New Jersey’s firearms permit requirements
violate the Second Amendment to the United States Constitution,
actionable under 42 U.S.C. §1983. Plaintiffs seek declaratory
relief, nominal damages, and attorney fees. No municipal
ordinances, rules or regulations are identified as the source for
any grievance by any Plaintiff. The Complaint therefore fails to
state a cognizable claim against the Municipal Defendants.
Defendants Cundey and Polillo move under F.R.Cv.P. 12(b) (6) to
dismiss Plaintiffs’ Complaint, as there is nothing alleged to have
been done, or not done, by these gentlemen, that caused any of

these Plaintiffs any harm.

STATEMENT OF FACTS AND PROCEDURAL HISTORY

1. Plaintiffs, Sandra Kendrick, Carol Kinkade, Nancy Meritt, Bob’s
Little Sport Shop, Association of New Jersey Rifle & Pistol
Clubs, Inc., New Jersey Second Amendment Society, Coalition of
New Jersey Firearm Owners, Firearms Policy Coalition, Inc., and
Second Amendment Foundation (“Plaintiffs”) filed this lawsuit
on March 22, 2021, against Defendants Gurbir S. Grewal, Patrick

J. Callahan, Michael Gaimari, Ronald A. Cundey, and John
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 7 of 23 PagelD: 148

Poli lig: in their official governmental capacities
(“Defendants”). (Plaintiffs Complaint, Document ID 1).

2. This matter involves a challenge to the constitutionality of
New Jersey’s statutory and regulatory requirement that its
citizens obtain a Firearms Purchaser Identification Card (“FID”)
in order to purchase a rifle or shotgun, and a Permit To Purchase
a Handgun, in order to purchase a handgun. Plaintiffs also sue
Defendants, acting in their official capacities, over the
enforcement of these requirements. (Id., § 61; 964).

3. Plaintiffs contend that New Jersey statute (N.J.S.A.) 2C:58-3,
infringes on their Second Amendment right of self-defense, and
that Defendants’ enforcement of the statutory and regulatory
provisions deprives Plaintiffs of their constitutional rights,
causing injuries, actionable through 42 U.S.C. §1983. (Id.,
62; 964).

4. Plaintiffs seek a declaration that N.J.S.A. 2C:58-3 and its
implementing regulations facially violate the Second and
Fourteenth Amendments of the United States Constitution (Id.,
pp. ID:25 § A). Plaintiffs seek injunctive relief, nominal
damages, and attorneys’ fees and costs. (Id., Page ID: 26 4§ B-
E).

5.iIn their Complaint, Plaintiffs recite the permitting process to
obtain a FID or Handgun Purchase Permit card in the State of

New Jersey. (Id., 9§ 24-39; 42-51).

2
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 8 of 23 PagelD: 149

6. Plaintiffs allege the permit application process to obtain a
FID card or Handgun Purchase Permit is complex, costly, and
time-consuming. (Id., § 47).

7. Specifically, Plaintiffs allege “New Jersey’s burdensome
permitting regime infringes on Plaintiffs Kendrick, Kinkade,
and Merritt’s exercise of their Second Amendment rights to
acquire firearms. All Plaintiffs wish to acquire firearms in
the State for self-defense, but to do so, they must complete
the complex, costly, and time-consuming process of obtaining an
FID card or Handgun Purchase Permit, See N.J.S.A. 2C:58-
3(a) (1), (b) (1). But for these permitting requirements, all these
Plaintiffs would purchase and possess a firearm for self-defense
forthwith.” (Id., § 53).

8. However, neither Plaintiffs Sandra Kendrick, Carol Kinkade, nor
Nancy Merritt (“Individual Plaintiffs”) even allege that they
have taken any steps to apply for an FID or Handgun Purchase
Permit.

9. Individual Plaintiffs’ Complaint identifies no actions or
inactions on the part of Defendants Cundey or Polillo that
caused harm to Plaintiffs, or interfere with their abilities to
secure firearms permits.

10. Defendants Cundey and Polillo are mentioned one time each in

Plaintiffs’ Complaint. (Id., 4|§ 22-23).
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 9 of 23 PagelD: 150

11. Plaintiff Merritt is a resident of Harrison Township, County
of Gloucester, State of New Jersey, where Defendant Cundey
serves as the Chief of Police. Plaintiff Meritt alleges she
desires to possess a handgun for self-defense in the home. “Her
husband is an essential, on-call employee who works out-of-state
and is away from home for extended periods. She is concerned
about protecting herself and her family in this time of social
unrest.” (4 12;22).

12. Plaintiff Merritt claims that “but for her lack of a Handgun
Purchase Permit, [she] would be qualified to purchase and
possess a firearm.”

13. Plaintiff Merritt does not even allege that she applied for
a Handgun Purchase Permit.

14. Plaintiff Merritt, by her own admission, does not qualify to
purchase and possess a firearm because she did not apply for a
Handgun Purchase permit. (Id., § 12).

15. Plaintiff Merritt fails to plead any facts or allegations
identifying any actions of these Defendants that caused, or
contributed to, any harm or damage, suffered by Plaintiff
Merritt.

16. No other Plaintiff claims a relationship with Harrison
Township or Chief Cundey; no other Plaintiff could plead, or

has pleaded, a cause of action against him.
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 10 of 23 PagelD: 151

17. Because Plaintiff Merritt never went through the permitting
process, she does not, and cannot, allege that she was actually
and negatively impacted by Chief Cundey’s implementation of New
Jersey's firearm permit requirements.

18. Further, none of the Individual Plaintiffs have alleged facts
to demonstrate an injury because (1) they have not applied for
a permit pursuant to N.J.S.A. 2C:58-3; (2) have not requested
accommodations necessary to complete a permit application, or
otherwise alleged that they could not have obtained a firearm
permit if they had applied for same.

19. Plaintiff Bob’s Little Sport Shop, Inc. is a business located
at 316 North Delsea Drive in Glassboro, New Jersey. Defendant
Polillo is the Chief of Police of the Glassboro Borough
(Gloucester County) Police Department in the jurisdiction where
Bob’s Little Sport Shop is located. (Id., 4§ 13;23).

20. Plaintiffs allege New Jersey's “permitting regime harms Bob’s
Little Sport Shop economically” and “the permit requirements
impose administrative burdens” on Plaintiff Bob’s Little Sport
Shop which must maintain records for firearm transactions under
the law. (Id., § 54).

21. Plaintiff Bob’s Little Sport Shop alleges the State’s
permitting requirements impose obstacles against potential

customers and that “Bob’s has reason to believe that this lost
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 11 of 23 PagelD: 152

business is due to the burdens of the permitting process.” (Id.,
q 54).

22. Plaintiff Bob’s Little Sport does not, however, set forth any
facts that allege harm committed by Defendant Polillo in his
capacity as Chief of Police in the municipality in which Bob’s
Little Sport Shop is located.

23. Plaintiff Bob’s Little Sport Shop has not identified any
specific customer who decided not to purchase a gun as a result
of the requirements of N.J.S.A. 2C:58-3, or even alleged that
specific customers have not purchased guns as a result of these
statutory requirements.

24. Plaintiff Bob’s Little Sport Shop has not identified a
reduction in sales or revenue as a result of the requirements
of N.J.S.A. 2C:58-3.

25. Plaintiff Bob’s Little Sport Shop does not allege that it, or
any of its customers, are specifically and negatively impacted
by the permitting process under N.J.S.A. 2C:58-3.

26. Plaintiff Bob’s Little Sport Shop has not alleged its business
has declined or that such a decline in its business, is
attributable to any regulatory burden placed on its customers.

27. Most important, Plaintiff Bob’s Little Sport Shop has not
alleged, AT ALL, that Defendant Glassboro Chief John Polillo
has done anything, or failed to do anything, which action or

inaction has caused it any harm or damage.

6
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 12 of 23 PagelD: 153

28. As such, Bob’s Little Sport Shop has not provided factual
allegations sufficient to establish a right to relief against

Chief John Polillo.
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 13 of 23 PagelD: 154

LEGAL ARGUMENTS
I. STANDARD OF REVIEW

Defendants Ronald A. Cundey and John Polillo move to dismiss
all claims against them because the Complaint fails to set forth
a cause of action upon which relief may be granted against them;
and because Plaintiffs’ Complaint is devoid of any allegations
that either of these Police Chiefs took, or failed to take, any
action or course of conduct, or implemented any statutory or
regulatory provisions, depriving Plaintiffs of their
constitutional rights, causing injuries, actionable through 42
U.S.C. §1983.

Federal Rule of Civil Procedure 12(b) (6) allows the court to

 

dismiss an action for a failure to state a claim upon which relief
can be granted. When deciding a motion to dismiss, the court will
“accept all factual allegations as true, construe the complaint in
the light most favorable to the plaintiff, and determine whether,
under any reasonable reading of the complaint, the plaintiff may

be entitled to relief.” Fowler v. UPMCS Shadyside, 578 F.3d 203,

 

210 (3d Cir. 2009). In order to survive a motion to dismiss, a
complaint must contain facts that, assumed true, state a plausible

cause of action. Bell Atlantic Corp. v. Twombly, 660 U.S. 544,

 

570 (2007). However, a plaintiff’s burden “requires more than
labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Id. at 555.
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 14 of 23 PagelD: 155

The courts have outlined a three-part test. Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the

 

court “tak[es] note of the elements a plaintiff must plead to state

a dlaim.” Ta. (quoting Ashcroft v. Iqbal, S56 U.S. 662, 675

 

(2009)). Second, the court identifies which allegations are so
conclusory they “are not entitled to the assumption of truth.”
Id. (quoting Igbal, 556 U.S. at 679). Third, “where there are
well-pleaded factual allegations, a court should assume their
veracity and then determine whether they plausibly give rise to an
entitlement for relief.” Id. (quoting Iqbal, 556 U.S. at 679).
The court’s determination is a ‘“context-specific task that
requires the reviewing court to draw on its judicial experience
and common sense.” Iqbal, 556 U.S. at 679. When a court can only
infer that a claim is merely possible rather than plausible the

claim will fail. Id.; See also Mayer v. Belichick, 605 F.3d 223,

 

229 (3d Cir. 2010) (“in order to withstand a motion to dismiss, ‘a
complaint’s [flactual allegations must be enough to raise a right
to relief above the speculative level.’”) (quoting Phillips v.

County of Alleghany, 515 F.3d 224, 232 (3d Cir. 2008)).

 

A District Court, in weighing a motion to dismiss asks “not
whether a plaintiff will ultimately prevail, but whether the
claimant is entitled to offer evidence to support the claim.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 563 (2007) (quoting

 

Scheuer v. Rhoads, 416 U.S. 232, 236 (1974)). However, a complaint

9
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 15 of 23 PagelD: 156

will not withstand a Fed. R. Civ. P. 12(b(6) challenge if it
contains nothing more than “unadorned, the - - defendant - -
unlawfully - - harmed - - me accusations.” Ashcroft v. Iqbal, 129

S. Ct. 1937, 1949 (2009); see also Bell Atlantic Corp. v. Twombly,

 

supra. at 555 (“[A] plaintiff’s obligation to provide the ‘grounds’
of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause
of action will not do.”) The defendant bears the burden of showing

that no claim has been presented. Fedus v. U.S., 402 F.3d 744,

750 (3d. Cir. 2005). In the context of a § 1983 action against
multiple individual governmental actors, “it is particularly
important ... that the complaint make clear exactly who is alleged

to have done what to whom, to provide each individual with fair
notice as to the basis of the claims against him or her.” Wilson
v. Montano, 715 F.3d 847, 852 (10th Cir. 2013) (quoting Robbins v.
Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008). Here, the issue
is not simply one of evaluating whether the “complaint makes clear
exactly who is alleged to have done what to whom”; instead, it is
whether there is any allegation that Ronald Cundey or John Polillo
did anything at all, or failed to do something, which caused harm
to anyone named as a Plaintiff in this Complaint. The answer is,

clearly, “No.” The Complaint must be dismissed as to them.

10
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 16 of 23 PagelD: 157

II. PLAINTIFFS’ COMPLAINT STATES CONCLUSIONS OF LAW AND
FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN BE
GRANTED

Individual Plaintiffs Sandra Kendrick, Carol Kinkade, and
Nancy Merritt have failed to state a claim upon which relief can
be granted against moving Defendants. At best, Plaintiffs’ claim
rests on pure speculation about what might have happened, or how
long that something would have taken, had any of them actually
applied for a permit in either Harrison Township or Glassboro
Borough. Plaintiffs have not alleged facts to demonstrate an
injury because they have not applied for a permit pursuant to
N.J.S.A. 2C:58-3, have not requested accommodations necessary to
complete a permit application, or otherwise proved that they could
not obtain a firearm permit in a timely fashion if they did apply.
Plaintiff Merritt did not apply for a permit to carry a firearm;
and did not plead facts to demonstrate why she would be entitled
to one from Harrison Chief Ronald Cundey had she applied. Instead,
she brings suit against Chief Cundey solely because he happens to
serve as the Chief of Police in the municipality in which she
resides. This is despite the undisputable fact that Defendant
Cundey has not acted, or failed to act, in a way contrary to law
or in a way that causes harm to Plaintiff Merritt.

Furthermore, while Plaintiff alleges the application review
process is often delayed beyond what is permitted under the law,

Plaintiff offers no allegation that Harrison Township, Gloucester

11
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 17 of 23 PagelD: 158

County, the jurisdiction Defendant Cundey serves, has delayed the
review process longer than the 30-day statutory allotment. Ina
motion to dismiss, the Court is not making a determination on the
viability of the claim, but instead determining whether there is
a reasonable expectation that discovery will reveal evidence of

the necessary element. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 

556 {2007). Plaintiff Merritt cannot allege any facts to
demonstrate the viability of her claim. Plaintiffs’ Complaint
Exhibit 3 is a “Report to Governor Christopher J. Christie from
the New Jersey Firearm Purchase and Permitting Study Commission
Established Pursuant to Executive Order 180” (the “Report”) dated
December 21, 2015. The Report does not mention Harrison Township
(or Glassboro Borough). Appendix A to that Report is a chart
providing for the time for processing permits in approximately 100
different jurisdictions. Notably, Harrison Township, Gloucester
County is absent from this list.? Therefore, Plaintiffs own
Exhibit belies the existence of any facts showing the existence of
permitting delays in the Township of Harrison.

Plaintiff Bob’s Little Sport Shop has also failed to create
a genuine issue of material fact that the alleged decline in
business is attributable to any regulatory burden placed on its

customers. Bob’s offers only speculation. Further, Plaintiff

 

1 Page 1 of Appendix A lists Harrison. This is in reference to the City of
Harrison in Hudson County.

12
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 18 of 23 PagelD: 159

Bob's Little Sport fails to set forth any facts that demonstrate
a specific harm committed against it by Defendant John Polillo in
his capacity as Chief of Police in the municipality (Glassboro) in
which Bob’s Little Sport Shop is located. Bob’s Little Sport Shop
alleges no personal knowledge of any harm to its customers. As
previously mentioned, Chief John Polillo is mentioned once in
Plaintiffs entire Complaint. Plaintiffs fail to identify any harm
committed by Defendant Polillo in his implementation of New Jersey
law that would give rise to a grievance. Appendix A of the Report
on reported delays by municipalities of permit applications lists
Glassboro twice. Both alleged delays (60 days and 92 days
respectively) occurred in 2014. Plaintiff fails to provide any
evidence of permitting application delays in Glassboro Borough
since 2014. Plaintiffs’ claims under §1983 of the Civils Rights
Act have a two-year statute of limitations. Jones v. R.R.
Donnelley & Sons, 541 U.S. 369, 382 (2004) (federal civil rights
claims under §§ 1983 are subject to the state statute of
limitations for personal injury actions); see also N.J.S.A. 2A:14-
2 (New Jersey statute of limitations of two (2) years for “actions
for injury to persons by wrongful action”). Therefore, the only
factual evidence provided by Plaintiffs, as part of their
allegations, are well beyond the applicable statute of

limitations. No relief could be granted under the allegations

13
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 19 of 23 PageID: 160

pled by Plaintiffs. Defendants’ motion to dismiss should be

granted.

IIL. PLAINTIFFS FAIL TO DEMONSTRATE DEFENDANTS CUNDEY AND
POLILLO’S IMPLEMENTATION AND EXECUTION OF NEW JERSEY LAW
DEPRIVED THEM OF THEIR CONSTITUTIONAL RIGHTS TO RECOVER
UNDER SECTION 1983

Plaintiffs fail to allege any facts against Defendants Cundey
or Polillo that would give rise to a grievance sufficient to
establishing Section 1983 liability. 42 U.S.C. §1983 provides:
“Every person who, under color of any statute, ordinance,
regulation, custom, or usage, of any State or Territory, subjects,
or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of
any rights, privileges, or immunities secured by the Constitution
and laws, shall be liable to the party injured in an action at
law, suit in equity, or other proper proceeding for redress.”

Section 1983 was intended to provide “‘a remedy to parties deprived

of constitutional rights, privileges and immunities by an
official's abuse of his position.”’ (Hafer v. Melo, 502 U.S. 21,
27 (1991) (quoting Monroe v. Pape, 365 U.S. 167, 172 (1961)). The

Supreme Court determined that Congress enacted Section 1983 to
“‘enforce provisions of the Fourteenth Amendment against those who
carry a badge of authority of a State and represent it in some

capacity, whether they act in accordance with their authority or

14
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 20 of 23 PagelD: 161

misuse it.”’ Id. at 28 (quoting Scheuer v. Rhodes, 416 U.S. 232,

 

243 (1974)).

Government officials named as defendants in Section 1983
suits in their official capacity generally represent another way
of pleading an action against the government entity, because it is
a suit against the office, not the official. See Kentucky v.

Graham, 473 U.S. 159, 165 (1985) (citing Monell v. Department of

 

Soc. Servs., 436 U.S. 658, 690 n.55 (1978)); see also Will v.

 

Michigan Dep't of State Police, 491 U.S. 58, 71 (1989). Suits

 

against state officials in their official capacity are treated no
different from a suit against the state, so they are not “persons”

In order to prevail in an official capacity suit, Plaintiffs
must show that execution of the State's policy or custom deprived
them of their constitutional rights to recover under Section 1983.

See Monell v. Department of Soc. Servs., 436 U.S. 658, 694 (1978).

 

For a constitutional right to be clearly established, “([t]he
contours of the right must be sufficiently clear that a reasonable
official would understand that what he is doing violates that

right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).

 

Here, Plaintiffs allege that provisions of New Jersey law,
N.d.S.A. 2C:58-3, establishing the process for obtaining a
Firearms Purchase Identification Card and Purchase permit,

violates the Second and Fourteenth Amendments of the United States

15
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 21 of 23 PagelD: 162

Constitution. As Chief of Police of their respective
municipalities, Defendants Ronald A. Cundey and John Polillo
receive applications and issue both FID cards and purchase permits
to qualified applicants. N.J.S.A. 2C:58-3D. Plaintiff Merritt,
who resides in the jurisdiction Defendant Cundey serves, never
went through the permitting process. Plaintiff Merritt does not,
and cannot, allege that she was actually and negatively impacted
by Chief Cundey’s implementation of New Jersey’s firearm permit
requirements. Therefore, Plaintiff Merritt has failed to show a
deprivation of a constitutional right by Cundey to establish
Section 1983 liability. Rather, Plaintiff Merritt has done nothing
more than speculate as to harm she has yet to suffer. Defendant
Cundey cannot now be penalized solely for serving in the same
municipality in which Plaintiff Merritt resides, without taking
any action or inaction against Plaintiff Merritt that could cause
her harm. Plaintiff Merritt cannot demonstrate, nor does she offer
factual averments in support of any allegation, that Defendant
Cundey’s execution of state law deprived her of a constitutional
right, while acting under Color of State Law.

Similarly, Plaintiff Bob’s Little Sport Shop has failed to
set forth any facts that demonstrate harm committed by Defendant
John Polillo in his capacity as Chief of Police in the municipality
in which Bob’s Little Sport Shop is located, to demonstrate a

deprivation of its constitutional right. Plaintiff Little Bob’s

16
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 22 of 23 PagelD: 163

Sport Shop has failed to demonstrate that any action or inaction
on behalf of Defendant Polillo, acting under Color of State Law,
has caused injury to Bob’s.

Appendix A of the Report on reported delays by municipalities
of permit applications lists Glassboro twice. Both alleged delays
(60 days and 92 days respectively) occurred in 2014. Plaintiff
fails to provide any evidence of, or even allege, application
delays in Glassboro Borough since 2014. Plaintiff’s claims under
§1983 of the Civils Rights Act have a two-year statute of

limitations. Jones v. R.R. Donnelley & Sons, 541 U.S. 369, 382

 

(2004) (federal civil rights claims under §§ 1983 are subject to
the state statute of limitations for personal injury actions); see
also N.J.S.A. 2A:14-2 (New Jersey statute of limitations of two
(2) years for “actions for injury to persons by wrongful action”).

Here, the instant matter was filed well-after the expiration
of the two-year statute of limitations for federal civil rights
claims against Defendants Cundey and Polillo, and Plaintiffs have
failed to produce any other evidence other than two delayed
applications in 2014, to demonstrate alleged harm or knowledge of
an alleged harm. No relief could be granted under the allegations
pled by Plaintiffs. Defendants’ motion to dismiss should be

granted.

17
Case 1:21-cv-06231-RBK-AMD Document 33-1 Filed 06/03/21 Page 23 of 23 PagelD: 164

CONCLUSION
Based on the foregoing, it is clear that Plaintiffs do not

allege that either of these Defendants, while acting under Color
of Law, subjected or caused to be subjected, these Plaintiffs to
any violations of their Constitutional Rights. As to these
Plaintiffs, these Defendants were never given such an opportunity.
It is respectfully suggested that the Court grant Defendants’,
Ronald A. Cundey, in his official capacity as Chief of Police of
the Harrison Township Police Department and John Polillo, in his
official capacity as Chief of Police of the Glassboro Police
Department, Motion to Dismiss Plaintiffs’ Complaint for Failure to
State a Claim upon which relief may be granted under Rule 12(b) (6).

Respectfully submitted,

PARKER McCAY P.A.

Attorneys for Defendants,

Ronald A. Cundey, in his

official capacity as Chief of

Police of the Harrison

Township Police Department

and John Polillo, in his

official capacity as Chief of

Police of the Glassboro
Police Department

Chi

JOHN C. GILLESPIR/ ESQUIRE

  

BY:

 

Dated: June 3, 2021

4839-1970-5319, v. 1

18
